 



Exhibit 10(g)
(GM LOGO) [k03376k0337600.gif]
Company Vehicle Operations
SENIOR MANAGEMENT VEHICLE
PROGRAM (SMVP) SUPPLEMENT
 
 
 

(CVO LOGO) [k03376k0337601.gif]   http://cvo.gm.com   Revised: 12/15/05

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS:

1.   PURPOSE OF THE SENIOR MANAGEMENT VEHICLE PROGRAM (SMVP)   2.  
PARTICIPATION

  2.1   SMVP Participation Waiver (Opt-out)

3.   CVO ONLINE DRIVER ORIENTATION   4.   PROGRAM ADMINISTRATION FEE REQUIREMENT
  5.   VEHICLE ASSIGNMENT

  5.1   Vehicle Selection     5.2   Assignment Period     5.3   SMVP
Participation During Leave of Absence

6.   IMPUTED INCOME   7.   DRIVE AND BUY   8.   BIENNIAL PURCHASE / LEASE
REQUIREMENT

  8.1   Overview     8.2   New or Returning Participant’s Compliance Requirement
    8.3   Waivers and Extensions to Waivers     8.4   Short-Term Exceptions

 



--------------------------------------------------------------------------------



 



(GM LOGO) [k03376k0337602.gif]
Company Vehicle Operations
Program Supplement for Senior Management Vehicle Program (SMVP) Drivers

1.   PURPOSE OF THE SENIOR MANAGEMENT VEHICLE PROGRAM (SMVP)       The purpose
of the Senior Management Vehicle Program (SMVP) is to increase exposure of GM
vehicles by allowing senior management to drive company-owned vehicles of their
preference. Members of senior management are encouraged to use their assigned
vehicles as a means to promote GM’s diverse line of products.   2.  
PARTICIPATION

  2.1   SMVP Participation Waiver (Opt-out)         Participation in the SMVP is
optional. If an eligible participant decides to opt-out of the program, a
Participation Waiver Request form (CVO-011) must be completed. This form is
available on the Forms page and SMVP page of the CVO website.

3.   CVO ONLINE DRIVER ORIENTATION       To ensure consistent communication of
applicable program policies and responsibilities, participants are required to
complete the CVO Online Driver Orientation and acknowledge program compliance
during the orientation. The Online Driver Orientation is required for all new
PEP and SMVP participants, as well as any PEP or SMVP participant returning from
an ISP assignment after an absence of more than one year. In addition, any PEP
or SMVP participant who has been on medical leave, extended absence, or FMLA for
more than one year will also be required to complete the orientation.       The
web-based orientation can be accessed through the Company Vehicle Operations
website at http://cvo.gm.com. All participants who are required to complete the
Online Driver Orientation will receive a notice via e-mail, which will contain
their access code and a direct link to the orientation program. Participants
will have 30 days from the day they received the notice to complete the Online
Driver Orientation.       The program is also available for use on a voluntary
basis. Those interested in viewing the Online Driver Orientation may send an
e-mail, including their full name and e-mail address, to
cvo.administration7@gm.com. Shortly after the e-mail is received, a response
will be sent to the e-mail address provided containing a login name and access
code. Access for this login name will remain active for a 30-day period.   4.  
PROGRAM ADMINISTRATION FEE REQUIREMENT       SMVP participants are charged a
monthly Program Administration Fee, one-half of which is withheld semi-monthly
as a payroll deduction. The administration fee collected from SMVP and PEP
participants is used to offset a portion of the SMVP/PEP program costs, which
include the following:

  •   Inventory carrying costs     •   Collision and liability coverage     •  
Licensing and titling     •   Fuel and fluids costs

 



--------------------------------------------------------------------------------



 



(GM LOGO) [k03376k0337602.gif]
Company Vehicle Operations
Program Supplement for Senior Management Vehicle Program (SMVP) Drivers

  •   Personnel to administer the program, including pre-delivery inspections
and vehicle switches     •   Personal property and use tax on inventory     •  
Lease/maintenance costs for the property required to store incoming and outgoing
vehicles (i.e., the regional centers)

The Corporation periodically reviews the overall program expense and determines
when the administrative fee amount should be adjusted.

5.   VEHICLE ASSIGNMENT

  5.1   Vehicle Selection         SMVP participants can select the vehicle they
will be assigned by completing the SMVP Vehicle Preferences form (CVO-021). See
the Model Year PEP and GM Employee Purchase Programs Product Availability Matrix
on the Reference Materials page of the CVO website for information on Marketing
constraints. SMVP participants will be advised of any production constraints for
their selected vehicle by their CVO vehicle coordinator.     5.2   Assignment
Period         SMVP vehicles are to be assigned and driven for a minimum of
90 days regardless of mileage. The 90-day vehicle in-service period may not be
reduced or increased to accommodate an eligible purchaser’s personal
circumstances. However, the assignment period may be adjusted as a result of GM
business directives or by circumstances such as GM shutdowns, GM holidays, and
the availability of replacement vehicles for SMVP drivers.     5.3   SMVP
Participation During Leave Of Absence         SMVP participants may continue to
participate in the SMVP during the following types of leaves of absence
(provided the participant is still able to safely operate the assigned vehicle
and complies with all program requirements):

  •   Leave of absence which is not initiated by the employee (for example,
disability)
(No longer than 12 months)     •   Family and Medical Leave Act (FMLA) or
Dependent Care Leave of Absence
(No longer than 6 months)         Participants who are planning to take a leave
of absence for FMLA or Dependent Care may request to continue SMVP participation
during their leave for up to the 6-month maximum by submitting a Family and
Medical Leave Act (FMLA) or Dependent Care Leave of Absence Product Evaluation
Program (PEP) Agreement form (CVO-047) to their business unit Human Resources
representative.

Fuel expenses incurred during the leaves of absence are at the expense of the
employee. However, the Corporation will continue to bear the cost of an oil
change, window washing fluid, wiper replacement and vehicle washes during the
leave.

 



--------------------------------------------------------------------------------



 



(GM LOGO) [k03376k0337602.gif]
Company Vehicle Operations
Program Supplement for Senior Management Vehicle Program (SMVP) Drivers

6.   IMPUTED INCOME       Tax laws require GM to impute income to SMVP
participants for the benefit they derive from the personal (non-business) use of
SMVP vehicles. In order to comply with this obligation, appropriate amounts of
income are imputed in the compensation SMVP participants are paid at the end of
each month. The specific amount of income imputed to an individual SMVP
participant during any particular month is based on the dealer net value of the
vehicle assigned to that driver on a particular day of that month, as reflected
in CVMS (Company Vehicle Management System).       SMVP participants are given
additional compensation to offset taxes (“gross-up”) related to the use of
assigned vehicles they drive, up to a certain maximum dealer net value. The SMVP
participants are responsible for the expense of personal taxes on imputed income
resulting from any incremental value in the excess of the set maximum dealer net
value.   7.   DRIVE AND BUY       SMVP participants are allowed to
purchase/lease two company-owned vehicles (any combination of D&B or tagged)
each calendar year. Many participants utilize the D&B option to comply with the
PEP Biennial Purchase/Lease Requirement, which also applies to the SMVP. In this
circumstance, it is necessary for a participant to place their D&B order early
enough to have the vehicle produced, shipped, evaluated and purchased/leased two
years from their last purchase or lease date. SMVP participants may designate a
vehicle for D&B purposes by submitting a Senior Management Vehicle Program
(SMVP) Vehicle Request Form (CVO-045).       Information on D&B product
availability and restriction can be accessed on the Reference Materials page of
the CVO website by clicking on the link Model Year PEP and GM Employee Purchase
Programs Product Availability Matrix.       Generally, when a D&B vehicle has
been received and prepped for delivery by a CVO vehicle exchange facility, the
SMVP participant who ordered the D&B will be scheduled for a vehicle exchange.
The replaced vehicle will be re-assigned to another assigned driver to complete
the assignment period, if needed.       D&B vehicles are GM inventory intended
for eventual sale as an unaltered GM product. Participants should not alter or
add accessories to their assigned D&B vehicle (i.e., trailer hitch, oversized
mirrors, etc.).       To check the status of a D&B order, participants should
call the Drive and Buy Status Hot Line at (313)-667-7457 or they can contact
their CVO coordinator.       If it becomes necessary to cancel a D&B
order/vehicle “tag”, a participant must submit a PEP Request to Cancel Tag on
Drive and Buy Vehicle form (CVO-046) to the appropriate CVO Region Assistant
Manager. The form is available in the Forms section of the CVO website.       If
a SMVP participant cancels a D&B order/vehicle “tag” twice within a 24-month
period, the participant may not place a D&B order for 36 months from the date
the CVO Region Assistant Manager signs off on the second occurrence. The
participant will retain the requirement to purchase/lease a vehicle under
provisions of the Biennial Purchase/Lease Requirement. (See section 8. BIENNIAL
PURCHASE / LEASE REQUIREMENT.)       A cancelled D&B order/vehicle “tag” will be
included and counted within the prescribed 24-month period if:

 



--------------------------------------------------------------------------------



 



(GM LOGO) [k03376k0337602.gif]
Company Vehicle Operations
Program Supplement for Senior Management Vehicle Program (SMVP) Drivers

  1.   The participant ordered, was assigned and drove the D&B vehicle, thus
“benefiting from the use of a vehicle of their choosing” according to Federal
tax regulations and     2.   The reason for dropping the tag was other than:

  •   Major mechanical problems (validated by warranty history of the vehicle)  
  •   Vehicle damage (validated by Incident Report claim submitted to ESIS)    
•   Job transfer to another state     •   Job transferred overseas (ISP
assignment)     •   Circumstances beyond the participant’s control (i.e., life
event change, divorce, etc.)

D&B vehicles are sold as “used vehicles” and, as such, are not expected to be
free of all evidence of ordinary use. Therefore, minor cosmetic vehicle damage,
such as surface scratches or “dimples”, will not be repaired by GM prior to the
sale of the vehicle and may not be used as a valid justification for a
participant to cancel purchase of a D&B vehicle.
See General Policy Handbook for U.S. Assigned Drivers, section 13. VEHICLE
REPLACEMENT WHEN ASSIGNED VEHICLE REQUIRES REPAIR, for policy regarding vehicle
exchange when a currently assigned vehicle requires repair.

8.   BIENNIAL PURCHASE / LEASE REQUIREMENT

  8.1   Overview         The PEP Biennial Purchase/Lease Requirement policy,
which applies to both the PEP and SMVP, requires participants to:

  •   Purchase or lease a current or immediate past model year GM vehicle for
their family’s/household’s personal use at least once every two years and     •
  Be in compliance at all times by retaining the purchased/leased vehicle until
replaced with another current or immediate past model year GM vehicle by 2 years
from their last purchase/lease date on record or sooner*

(See General Policy Handbook for U.S. Assigned Drivers, section 7.4 Family /
Household Members, for definition of “family/household member(s)”.) (“Current
model year” is defined as the latest Vehicle Identification Number (VIN) model
year of a vehicle make or model.)
 

(*A “sooner” purchase/lease date will reset the beginning of the next 2-year
compliance measurement period to that date.) The assignment of a SMVP vehicle is
not intended to avoid the need for a personal family/household vehicle.

The method of attaining compliance is at the discretion of the participant. A
participant may choose to purchase/lease from one of the following GM Vehicle
Purchase Program options: Company-Owned (Drive and Buy or “tagged”) or GMS (GM
Out-of Stock). A participant may also elect to satisfy their requirement by
purchasing/leasing a GM vehicle on a retail basis. Participants who intend to
meet the Biennial Purchase/Lease

 



--------------------------------------------------------------------------------



 



(GM LOGO) [k03376k0337602.gif]
Company Vehicle Operations
Program Supplement for Senior Management Vehicle Program (SMVP) Drivers

      Requirement through a lease are reminded that the requirement applies
regardless of the lease term into which they enter.         For participants who
choose to comply with the Biennial Purchase/Lease Requirement using the Drive
and Buy program (see section 7. DRIVE AND BUY), it is necessary that they order
a vehicle early enough to have it produced, driven and purchased/leased by two
years from their last purchase/lease date on record. Participants should
consider the availability of their desired vehicle when making their
purchase/lease plans. High demand vehicles are limited in their availability and
long in their production lead time. Ordering a high demand vehicle or new model
and subsequently learning there is limited possibility of owning it by the
participant’s required purchase/lease date is not an acceptable reason for
deviation from the Biennial Purchase/Lease Requirement.         The PEP/SMVP
vehicle retention policy, which requires a participant to retain for
family/household use a current or immediate past model vehicle at all times,
should not be confused with the GM Employee Vehicle Purchase Program
(EVPP) retention policy that applies to purchased/leased GMS or used
Company-Owned vehicles. Vehicles purchased/leased through the VPP must be
retained in accordance with the requirements of the VPP’s Rules and Guidelines,
in effect at the time of vehicle purchase/lease. The VPP Rules and Guidelines
can be accessed through the GM Family First website or on the Employee Vehicle
Purchase Program page of the CVO website.         When a SMVP participant
satisfies the Biennial Purchase/Lease Requirement through the purchase/lease of
a company-owned vehicle through the Drive and Buy option or through the
Company-Owned Vehicle Request System, the purchase information is automatically
updated into the Company Vehicle Management System (CVMS). In this case, there
is no need for the participant to submit a compliance notification form.        
When a SMVP participant satisfies the Biennial Purchase/Lease Requirement
through the purchase/lease or other acquisition of a current or immediate past
model year GM vehicle, which is not a company-owned vehicle, they must submit a
PEP Biennial Purchase/Lease Requirement Compliance form (CVO-040) to CVO
Administration, as indicated on the form.         CVO monitors participant
compliance with the Biennial Purchase/Lease Requirement based on the date on
record for the participant’s last purchase or lease. Non-compliant participants,
who are notified by CVO during the compliance verification process, must verify
their compliance within 30 days of the notification by submission of form
CVO-040. A participant who does not submit their compliance information within
30 days is required to return their assigned vehicle to their CVO Region office.
In the case of a field driver in the CVO National Region, they are required to
return their assigned vehicle and keys to the dealer from which the vehicle was
originally obtained and notify their CVO contact.         A participant, who had
been removed from the SMVP due to non-compliance with the Biennial
Purchase/Lease Requirement, is ineligible to participate in the SMVP for a
period of 90 days from the date they returned their assigned vehicle. After the
90-day ineligibility period, the participant, who becomes compliant and has
submitted form CVO-040, should contact their vehicle coordinator to schedule a
vehicle assignment to resume participation.     8.2   New or Returning
Participant’s Compliance Requirement

 



--------------------------------------------------------------------------------



 



(GM LOGO) [k03376k0337602.gif]
Company Vehicle Operations
Program Supplement for Senior Management Vehicle Program (SMVP) Drivers

      While the Biennial Purchase/Lease Requirement policy requires a
participant to be in compliance at all times, a new participant or one that is
returning (e.g., repatriating from an ISP assignment) has a six-month grace
period from the date of their program eligibility to become compliant.        
Based on their date of eligibility to participate in the SMVP, a new or
returning participant should decide the best method to ensure compliance within
the six-month grace period. For example, it may not be feasible to order a Drive
and Buy vehicle due to end-of-model production, vehicle order cut-off dates,
etc. Therefore, the best method may be GMS or some other option to satisfy their
requirement.         When a new or returning participant satisfies the Biennial
Purchase/Lease Requirement through GMS or other option (not through
purchase/lease of a company-owned vehicle) they must submit a PEP Biennial
Purchase/Lease Requirement Compliance form (CVO-040).         In the event a new
or returning participant is in jeopardy of a significant financial hardship as
the result of entering into a lease (which expires later than the six-month
requirement) prior to being notified of their appointment to PEP/SMVP, they
should contact CVO Administration at (313)-667-7458 to discuss their situation.
The current leased vehicle may meet the Biennial Purchase/Lease Requirement.    
    It should be noted that having a Drive and Buy vehicle ordered but not
purchased at the end of the six-month grace period does not put a participant in
compliance.         Note: The compliance policy for new participants also
applies to participants whose Biennial Purchase/Lease Requirement waivers are
not extended.     8.3   Waivers and Extensions to Waivers         Adherence to
the Biennial Purchase/Lease Requirement may not be appropriate in all
circumstances. For example, there may be no other adult licensed drivers in a
participant’s family/household or the other licensed drivers in the
family/household are also provided a company vehicle by their employer. However,
the Biennial Purchase/Lease Requirement must be complied with if the spouse or
qualified same-sex domestic partner is self-employed or effectively his or her
own employer. In such circumstances, a participant may request a waiver from the
purchase/lease requirement by submitting a PEP Participant’s Request for
Waiver/Exception to the Biennial Purchase/Lease Requirement form (CVO-050).    
    Participants with approved Biennial Purchase/Lease Requirement waivers on
file are required to confirm each year that the circumstance, which previously
warranted an approved waiver, continues to exist. If the same circumstance
continues to exist, the participant must submit a PEP Biennial Purchase/Lease
Requirement Participant’s Waiver Continuation Statement form (CVO-051),
12 months from the date on their last submitted form.         Participants who
no longer qualify for a waiver are permitted up to six months from the date of
the condition, which qualified them for the waiver ceases to exist to comply
with the Biennial Purchase/Lease Requirement. If compliance is fulfilled through
GMS or other option (which is not through purchase/lease of a company-owned
vehicle) the participant must submit a PEP Biennial Purchase/Lease Requirement
Compliance form

 



--------------------------------------------------------------------------------



 



(GM LOGO) [k03376k0337602.gif]
Company Vehicle Operations
Program Supplement for Senior Management Vehicle Program (SMVP) Drivers

      (CVO-040). CVO Administration should be notified at (313)-667-7458 when a
waiver condition changes.         Please note that participants who qualify for
a waiver to the Biennial Purchase/Lease Requirement and who do not have their
own vehicle insurance may be subject to personal financial exposure if they
drive a vehicle that is not owned by GM. (See General Policy Handbook for U.S.
Assigned Drivers, section 9.6 Risk to Assigned Drivers Who Do Not Own and Insure
a Personal Vehicle.)     8.4   Short-Term Exceptions         Participants who
believe they have a valid reason for not meeting their compliance verification
date (two years from their last purchase/lease date) must submit a PEP
Participant’s Request for Waiver/Exception to the Biennial Purchase/Lease
Requirement form (CVO-050).         A short-term exception to the Biennial
Purchase/Lease Requirement is permissible when an unanticipated condition
prevents delivery of an intended purchase/lease vehicle in an ordinary and
reasonable timeframe, for example, an unforeseen delay in production scheduling
or vehicles damaged in transit.         A short-term exception is not
permissible for circumstances caused by participants, such as ordering a limited
production vehicle with known delivery constraints or failing to place a vehicle
order with enough time to allow for order processing, production scheduling,
manufacturing and shipping to the point of service. Circumstances with regard to
improper timing for placing vehicle orders are expected to be limited to those
beyond a participant’s control.

 